OPINION
By THE COURT:
Submitted on motion of the appellant for an allowance of temporary alimony, support of her minor children, and expenses of the suit during the pendency of this appeal.
Sec. 11994 GC provides that when an appeal is taken to the Court of Appeals, that court may grant alimony and support during the pendency of the appeal. The word “appeal” as used in this section has been construed to mean an appeal on law and fact. In an appeal on questions of law, which this is, the Court of Appeals does not have jurisdiction to grant temporary alimony. This Court, as recently as March 25, 1949, in Rogers v. Rogers, in the Court of Appeals of Fayette County, in an unreported opinion, denied an application for temporary alimony. The Court approved and followed the case of Davis v. Davis, 41 Abs 189, 57 N. E. (2d) 701. See also Dann v. Dann, 71 Oh Ap 110, 48 N. E. (2d) 140.
Application denied.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.